UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2011 Item 1. Schedule of Investments. A look at performance Total returns for the period ended October 31, 2011 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year Since inception 1 1-year 5-year 10-year Since inception 1 Class A –0.76 –0.88 1.67 — –0.76 –4.34 17.97 — Class B –1.31 –0.88 1.62 — –1.31 –4.32 17.40 — Class C 2.76 –0.55 1.48 — 2.76 –2.74 15.81 — Class I 2 4.95 0.62 — 3.39 4.95 3.13 — 30.25 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Net/Gross (%) 1.22 1.92 1.92 0.75 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 1–800–225–5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Sovereign Investors Fund | Annual report Without With maximum Start date sales charge sales charge Index Class B 3 10-31-01 $11,740 $11,740 $14,369 Class C 3 10-31-01 11,581 11,581 14,369 Class I 2 12-1-03 13,025 13,025 13,734 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 From 12-1-03. 2 For certain types of investors, as described in the Fund’s prospectus. 3 No contingent deferred sales charge is applicable. Annual report | Sovereign Investors Fund 7 Management’s discussion of Fund performance By Sovereign Asset Management a division of Manulife Asset Management (US) LLC For the 12-month period ended October 31, 2011, the Fund’s benchmark, the S&P 500 Index, posted a return of 8.09%. During the first six months of the period, share prices were bolstered by healthy corporate earnings growth, a gradually improving employment climate and a second round of quantitative easing by the Federal Reserve Board. Subsequently, though, the market was hampered by intensifying concern about the European sovereign debt crisis, weak U.S. economic data and a downgrade of the U.S. sovereign credit rating. That said, the benchmark index ended the period with a strong rebound, fueled by a sense that investors had been overly pessimistic and by expectations of a eurozone agreement — announced later in October — that might contain the damage from a possible Greek default. During the year, John Hancock Sovereign Investors Fund’s Class A shares returned 4.49% at net asset value. By comparison, Morningstar’s large-cap blend fund group returned an average 5.33%.The consumer staples, energy and health care sectors had the most negative impact on relative performance, mainly due to stock selection. At the stock level, performance suffered due to asset manager Franklin Resources, Inc., which sold off sharply during the third quarter of 2011. The shares of life/health insurer AFLAC, Inc. also performed poorly. Other notable detractors included commodity processor Archer Daniels Midland Co., energy services provider Schlumberger, Ltd. and drug maker Abbott Laboratories. Archer Daniels Midland and Abbott Laboratories were sold from the Fund’s portfolio during the period. Conversely, information technology, consumer discretionary and materials added modestly to the Fund’s results. Individual contributors included apparel and footwear company VF Corp., which continued to report solid financial results. Also lifting performance were off-price clothing and home furnishings retailer TJX Companies, Inc., information technology services provider International Business Machines Corp. and U.K.-based pharmaceuticals manufacturer GlaxoSmithKline PLC. This commentary reflects the views of the portfolio managers through the end of the Fund’s period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 8 Sovereign Investors Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on May 1, 2011 with the same investment held until October 31, 2011. Account value Ending value Expenses paid during on 5-1-11 on10-31-11 period end 10-31-11 1 Class A $1,000.00 $907.60 $5.63 Class B 1,000.00 903.90 8.97 Class C 1,000.00 904.10 8.97 Class I 1,000.00 909.40 3.75 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2011, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Sovereign Investors Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on May 1, 2011, with the same investment held until October 31, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-11 on10-31-11 period end 10-31-11 1 Class A $1,000.00 $1,019.30 $5.95 Class B 1,000.00 1,015.80 9.50 Class C 1,000.00 1,015.80 9.50 Class I 1,000.00 1,021.30 3.97 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.17%, 1.87%, 1.87% and 0.78% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 10 Sovereign Investors Fund | Annual report Portfolio summary Top 10 Holdings (29.5% of Net Assets on 10-31-11) Exxon Mobil Corp. 4.0% McDonald’s Corp. 2.7% Apple, Inc. 3.5% Royal Dutch Shell PLC 2.6% International Business Machines Corp. 3.3% The Procter & Gamble Company 2.6% Johnson & Johnson 3.2% Emerson Electric Company 2.5% Philip Morris International, Inc. 2.7% Novartis AG 2.4% Sector Composition Information Technology 22% Consumer Staples 7% Industrials 14% Materials 4% Energy 14% Telecommunication Services 1% Financials 13% Utilities 1% Health Care 11% Short-Term Investments & Other 4% Consumer Discretionary 9% 1 As a percentage of net assets on 10-31-11. 2 Cash and cash equivalents not included. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Sovereign Investors Fund 11 Fund’s investments As of 10-31-11 Shares Value Common Stocks 95.60% (Cost $407,764,710) Consumer Discretionary 9.03% Hotels, Restaurants & Leisure 2.70% McDonald’s Corp. 163,000 15,134,550 Leisure Equipment & Products 0.90% Hasbro, Inc. 132,000 5,023,920 Specialty Retail 3.16% Home Depot, Inc. 179,700 6,433,260 TJX Companies, Inc. 191,000 11,255,630 Textiles, Apparel & Luxury Goods 2.27% NIKE, Inc., Class B 59,000 5,684,650 VF Corp. (L) 51,000 7,049,220 Consumer Staples 6.92% Beverages 1.65% PepsiCo, Inc. 146,825 9,242,634 Household Products 2.57% The Procter & Gamble Company 224,895 14,391,032 Tobacco 2.70% Philip Morris International, Inc. 217,050 15,165,284 Energy 13.63% Energy Equipment & Services 2.88% Helmerich & Payne, Inc. (L) 130,000 6,913,400 Schlumberger, Ltd. 125,700 9,235,179 Oil, Gas & Consumable Fuels 10.75% ConocoPhillips 144,000 10,029,600 Exxon Mobil Corp. 290,000 22,646,100 Occidental Petroleum Corp. 140,000 13,011,600 Royal Dutch Shell PLC, ADR (L) 204,900 14,529,459 Financials 13.05% Capital Markets 4.15% Franklin Resources, Inc. 54,000 5,758,020 Invesco, Ltd. 230,000 4,616,100 T. Rowe Price Group, Inc. (L) 243,500 12,866,540 12 Sovereign Investors Fund | Annual report See notes to financial statements Shares Value Commercial Banks 2.90% Cullen/Frost Bankers, Inc. (L) 94,000 $4,609,760 U.S. Bancorp 455,000 11,643,450 Diversified Financial Services 2.36% JPMorgan Chase & Company 380,740 13,234,522 Insurance 3.64% ACE, Ltd. 58,000 4,184,700 Aflac, Inc. 167,400 7,548,066 Prudential Financial, Inc. 160,000 8,672,000 Health Care 10.95% Health Care Equipment & Supplies 2.97% Baxter International, Inc. 97,500 5,360,550 Becton, Dickinson & Company 144,000 11,265,120 Pharmaceuticals 7.98% GlaxoSmithKline PLC, ADR (L) 300,000 13,437,000 Johnson & Johnson 275,000 17,707,250 Novartis AG, ADR (L) 240,658 13,589,957 Industrials 13.81% Aerospace & Defense 1.89% United Technologies Corp. 136,000 10,605,280 Electrical Equipment 3.86% Cooper Industries PLC 144,000 7,554,240 Emerson Electric Company (L) 292,200 14,060,664 Industrial Conglomerates 2.10% General Electric Company 703,350 11,752,979 Machinery 3.79% Caterpillar, Inc. 113,076 10,681,159 Dover Corp. 87,000 4,831,110 Stanley Black & Decker, Inc. 90,000 5,746,500 Road & Rail 2.17% Norfolk Southern Corp. (L) 164,000 12,134,360 Information Technology 21.66% Communications Equipment 1.47% QUALCOMM, Inc. 160,000 8,256,000 Computers & Peripherals 5.38% Apple, Inc. (I) 48,425 19,601,472 EMC Corp. (I) 430,000 10,539,300 Internet Software & Services 2.27% Google, Inc., Class A (I) 21,460 12,718,054 IT Services 4.86% Automatic Data Processing, Inc. 167,000 8,739,110 International Business Machines Corp. 100,300 18,518,389 Semiconductors & Semiconductor Equipment 3.38% Linear Technology Corp. (L) 291,000 9,402,210 Texas Instruments, Inc. 310,000 9,526,300 See notes to financial statements Annual report | Sovereign Investors Fund 13 Shares Value Software 4.30% Microsoft Corp. 455,050 $12,117,982 Oracle Corp. 366,000 11,993,820 Materials 4.24% Chemicals 4.24% Air Products & Chemicals, Inc. 66,700 5,745,538 Albemarle Corp. 213,000 11,350,770 Praxair, Inc. 65,800 6,689,886 Telecommunication Services 1.30% Diversified Telecommunication Services 1.30% AT&T, Inc. 248,061 7,270,667 Utilities 1.01% Electric Utilities 1.01% NextEra Energy, Inc. 100,000 5,640,000 Yield (%) Shares Value Securities Lending Collateral 9.24% (Cost $51,781,514) John Hancock Collateral Investment Trust (W) 0.2824 (Y) 5,176,245 51,795,579 Par value Value Short-Term Investments 0.63% (Cost $3,520,000) Repurchase Agreement 0.63% Repurchase Agreement with State Street Corp. dated 10-31-11 at 0.010% to be repurchased at $3,520,001 on 11-1-11, collateralized by $3,590,000 Federal Home Loan Mortgage Corporation, 0.500% due 8-23-13 (valued at $3,594,488, including interest) $3,520,000 3,520,000 Total investments (Cost $463,066,224) † 105.47% Other assets and liabilities, net (5.47%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 10-31-11. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 10-31-11. † At 10-31-11, the aggregate cost of investment securities for federal income tax purposes was $464,317,891. Net unrealized appreciation aggregated $126,712,031, of which $131,101,823 related to appreciated investment securities and $4,389,792 related to depreciated investment securities. 14 Sovereign Investors Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-11 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $411,284,710) including $49,089,309 of securities loaned (Note2) $539,234,343 Investments in affiliated issuers, at value (Cost $51,781,514) (Note2) 51,795,579 Total investments, at value (Cost $463,066,224) Cash 20,826,197 Receivable for fund sharessold 771,509 Dividends and interestreceivable 550,478 Receivable for securities lendingincome 11,950 Other receivables and prepaidexpenses 138,961 Totalassets Liabilities Payable for fund sharesrepurchased 844,259 Payable upon return of securities loaned (Note2) 51,804,237 Payable toaffiliates Accounting and legal servicesfees 8,765 Transfer agentfees 90,504 Trustees’fees 109,425 Other liabilities and accruedexpenses 88,912 Totalliabilities Netassets Paid-incapital $427,964,219 Undistributed net investmentincome 15,901 Accumulated net realized gain oninvestments 4,439,097 Net unrealized appreciation (depreciation) oninvestments 127,963,698 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($487,119,758 ÷ 31,515,037shares) $15.46 Class B ($19,832,181 ÷ 1,288,290shares) 1 $15.39 Class C ($17,423,030 ÷ 1,128,960shares) 1 $15.43 Class I ($36,007,946 ÷ 2,326,818shares) $15.48 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $16.27 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Sovereign Investors Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-11 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $12,294,115 Securitieslending 146,176 Interest 4,093 Other income 50,268 Less foreign taxeswithheld (84,034) Total investmentincome Expenses Investment management fees (Note4) 3,484,895 Distribution and service fees (Note4) 1,940,492 Accounting and legal services fees (Note4) 88,966 Transfer agent fees (Note4) 1,032,264 Trustees’ fees (Note4) 51,178 State registrationfees 76,794 Printing andpostage 67,026 Professionalfees 59,268 Custodianfees 84,682 Registration and filingfees 24,452 Other 24,094 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 36,661,960 Investments in affiliatedissuers (12,140) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (14,953,681) Investments in affiliatedissuers 675 Net realized and unrealizedgain Increase in net assets fromoperations 16 Sovereign Investors Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-11 10-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $5,476,507 $5,869,718 Net realizedgain 36,649,820 13,369,201 Change in net unrealized appreciation(depreciation) (14,953,006) 28,862,438 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (4,838,696) (5,501,755) ClassB (57,192) (116,041) ClassC (47,246) (56,428) ClassI (443,685) (228,661) Totaldistributions From Fund share transactions (Note5) Total increase(decrease) Netassets Beginning ofyear 568,750,223 542,411,080 End ofyear Undistributed/(Accumulated distributions in excess of ) net investment income See notes to financial statements Annual report | Sovereign Investors Fund 17 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 10-31-11 10-31-10 10-31-09 10-31-08 1 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.15 0.16 0.14 0.16 0.21 0.20 Net realized and unrealized gain (loss) oninvestments 0.52 1.10 0.96 (4.93) 1.29 2.51 Total from investmentoperations Lessdistributions From net investmentincome (0.15) (0.16) (0.14) (0.17) (0.21) (0.21) From net realizedgain — — — (0.47) (1.94) (2.07) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 4 5 4 Ratios and supplementaldata Net assets, end of period (inmillions) $487 $503 $491 $493 $758 $810 Ratios (as a percentage of average net assets): Expenses beforereductions 1.17 1.22 1.34 1.20 6 1.14 1.17 Expenses net of fee waivers andcredits 1.17 1.21 1.33 1.20 6 1.14 1.16 Net investmentincome 0.97 1.09 1.13 1.19 6 1.04 1.04 Portfolio turnover (%) 52 48 77 64 46 36 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 18 Sovereign Investors Fund | Annual report See notes to financial statements CLASS B SHARES Periodended 10-31-11 10-31-10 10-31-09 10-31-08 1 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.04 0.06 0.06 0.06 0.07 0.07 Net realized and unrealized gain (loss) oninvestments 0.51 1.10 0.95 (4.91) 1.28 2.50 Total from investmentoperations Lessdistributions From net investmentincome (0.04) (0.06) (0.06) (0.08) (0.07) (0.07) From net realizedgain — — — (0.47) (1.94) (2.07) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 4 5 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) $20 $25 $34 $43 $79 $111 Ratios (as a percentage of average net assets): Expenses beforereductions 1.86 1.93 2.05 1.90 6 1.85 1.87 Expenses net of fee waivers andcredits 1.86 1.93 2.04 1.90 6 1.84 1.86 Net investmentincome 0.28 0.41 0.46 0.47 6 0.33 0.34 Portfolio turnover (%) 52 48 77 64 46 36 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. CLASS C SHARES Periodended 10-31-11 10-31-10 10-31-09 10-31-08 1 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.04 0.05 0.05 0.07 0.07 0.07 Net realized and unrealized gain (loss) oninvestments 0.52 1.11 0.96 (4.93) 1.29 2.50 Total from investmentoperations Lessdistributions From net investmentincome (0.04) (0.06) (0.06) (0.08) (0.07) (0.07) From net realizedgain — — — (0.47) (1.94) (2.07) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 4 5 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) $17 $17 $13 $9 $15 $15 Ratios (as a percentage of average net assets): Expenses beforereductions 1.87 1.91 2.03 1.90 6 1.85 1.87 Expenses net of fee waivers andcredits 1.87 1.91 2.02 1.90 6 1.84 1.86 Net investmentincome 0.27 0.38 0.39 0.48 6 0.34 0.34 Portfolio turnover (%) 52 48 77 64 46 36 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. See notes to financial statements Annual report | Sovereign Investors Fund 19 CLASS I SHARES Periodended 10-31-11 10-31-10 10-31-09 10-31-08 1 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.22 0.19 0.21 0.11 0.30 0.28 Net realized and unrealized gain (loss) oninvestments 0.52 1.13 0.96 (4.81) 1.29 2.52 Total from investmentoperations Lessdistributions From net investmentincome (0.22) (0.22) (0.21) (0.22) (0.29) (0.31) From net realizedgain — — — (0.47) (1.94) (2.07) Totaldistributions Net asset value, end ofperiod Total return (%) 3 Ratios and supplementaldata Net assets, end of period (inmillions) $36 $24 $4 $10 — 4 — 4 Ratios (as a percentage of average net assets): Expenses beforereductions 0.76 0.81 0.82 0.73 5 0.71 0.71 Expenses net of fee waivers andcredits 0.76 0.81 0.82 0.73 5 0.71 0.71 Net investmentincome 1.37 1.36 1.77 1.02 5 1.54 1.44 Portfolio turnover (%) 52 48 77 64 46 36 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Notannualized. 4 Less than $500,000. 5 Annualized. 20 Sovereign Investors Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Sovereign Investors Fund (the Fund) is a diversified series of John Hancock Investment Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term growth of capital and income without assuming undue market risks. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.
